DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of binding subsystems”, “plurality of unbinding subsystems”, and “plurality of cleanup subsystems” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
In claim 1, at lines 9-10, the limitation “said binding subsystem, said unbinding subsystem, and said cleanup subsystem” should be amended to “said binding subsystems, said s, and said cleanup subsystems” for consistency with the previously recited subsystems.
In claim 8, at line 1, the limitation “The method” should be amended to “A method” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a system comprising a plurality of artificial neural networks per se, which are not a process, machine, manufacture, composition of matter.
Claim 1 recites “binding subsystems”, “unbinding subsystems”, and “cleanup subsystems”, “wherein said binding, said unbinding, and said cleanup subsystems are artificial neural networks” as well as descriptions of the functionality of the these subsystems. Therefore, claim 1 solely recites a system comprising plurality of artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 1 is directed to non-statutory subject matter.
Claim 2 depends from claim 1 and recites the additional limitation of “wherein said input symbol to the system are either discrete or continuous in time.” This limitation further defines the system input of claim 1 and remains a system comprising only artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 2 is directed to non-statutory subject matter.
Claim 3 depends from claim 1 and recites the additional limitation of “wherein said binding and said unbinding networks apply a constant binding or unbinding operation to a single input symbol representation.” This limitation further defines the binding and unbinding subsystems of claim 1 and 
Claim 4 depends from claim 1 and recites the additional limitation of “wherein said binding and said unbinding networks apply a variable binding or unbinding operation determined by one input symbol representation to a second input symbol representation.” This limitation further defines the binding and unbinding subsystems of claim 1 and remains a system comprising only artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 4 is directed to non-statutory subject matter.
Claim 5 depends from claim 1 and recites the additional limitation of “wherein said binding, said unbinding and said cleanup networks are implemented repeatedly, recursively, and/or sequentially to perform multiple steps of symbol processing.” This limitation further defines the binding, unbinding, and cleanup subsystems of claim 1 and remains a system comprising only artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 3 is directed to non-statutory subject matter.
Claim 6 depends from claim 1 and recites the additional limitation of “wherein said nonlinear components are software simulations of neurons to generate spikes.” This limitation further defines the artificial neural network implementation of claim 1, but remains a system comprising only artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 6 is directed to non-statutory subject matter.
Claim 7 depends from claim 1 and recites the additional limitation of “wherein said nonlinear components are implemented in special-purpose hardware further comprising neuromorphic computers.” This limitation further defines the neural network implementation of claim 1, but remains a system comprising only artificial neural networks. An artificial neural network per se is not a process, machine, manufacture, or composition of matter and, therefore, claim 7 is directed to non-statutory subject matter.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 depends from claim 1 (discussed above) and recites the additional limitations: i. defining a plurality of said binding subsystems that implement a vector-derived transformation binding operation. ii. defining a plurality of said unbinding subsystems that implement the approximate inverse of a vector-derived transformation binding operation; iii. defining a plurality of said cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts; and, iv. defining at least one input symbol representation that propagates activity through the said binding subsystem, said unbinding subsystem, and said cleanup subsystems to produce high-dimensional vector representations of said symbolic structures. The limitation of defining a plurality of said binding subsystems that implement a vector-derived transformation binding operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user mentally defining, possibly with the use of pen and paper, binding subsystems comprising an artificial neural network (see claim 1 discussion above). The limitation of defining a plurality of said unbinding subsystems that implement the approximate inverse of a vector-derived transformation binding operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user mentally defining, possibly with the use of pen and paper, unbinding subsystems comprising an artificial neural network (see claim 1 discussion above). The limitation of defining a plurality of said cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user mentally defining, possibly with the use of pen and paper, cleanup subsystems comprising an artificial neural network (see claim 1 discussion above). The limitation of defining at least one input symbol representation that propagates activity through the said binding subsystem, said unbinding subsystem, and said cleanup subsystems to produce high-dimensional vector representations of said symbolic structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user mentally defining, possibly with the use of pen and paper, the input representation to be used on the binding, unbinding, and cleanup subsystems. That is, nothing in these limitations precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said binding and said unbinding networks" in lines 2-3 of the claim.  The antecedent basis for this limitation is insufficient because there no previously recited “binding networks” or “unbinding networks”. However, “binding subsystems” and “unbinding subsystems” are previously recited in addition to the recitation that “said binding, said unbinding, and said cleanup system are artificial neural networks” in claim 1 and it appears applicant may have intended to reference one these recitations. For purposes of examination, “said binding and said unbinding networks” will be understood as “said binding and said unbinding subsystems” as this appears to be applicant’s intent.
Claim 4 recites “said binding and said unbinding networks” in lines 2-3 of the claim. For reasons similar to those indicate regarding claim 3 above, the antecedent basis for this limitation is insufficient. For purposes of examination, “said binding and said unbinding networks” will be understood as “said binding and said unbinding subsystems” as this appears to be applicant’s intent.
Claim 5 recites “said binding, said unbinding and said cleanup networks” in lines 2-3 of the claim. For reasons similar to those indicate regarding claim 3 above, the antecedent basis for this limitation is insufficient. For purposes of examination, “said binding, said unbinding and said cleanup networks” will be understood as “said binding, said unbinding and said cleanup subsystems” as this appears to be applicant’s intent.
Claim 8 recites “said binding subsystem, said unbinding subsystem, and said cleanup subsystems” in lines 11-12 of the claim. The antecedent basis for this limitation is unclear because claim 1 – from which claim 8 depends – and claim 8 each recite “binding subsystems”, “unbinding subsystems”, and “cleanup subsystems” and it’s unclear which of these previously recited recitations is referenced. For purposes of examination, the recited “said binding subsystem, said unbinding subsystem, and said cleanup subsystems” will be understood to reference one of the each of the “binding subsystems”, “unbinding subsystems”, and “cleanup subsystems” recited in claim 8 because that appears to be applicant’s intent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Eliasmith, “Large-Scale Synthesis of Functioning Spiking Neural Circuits” (herein Eliasmith) in view of Stewart et al., “A Biologically Realistic Cleanup Memory: Autoassociation in Spiking Neurons” (herein Stewart).

Regarding claim 1, Eliasmith teaches a system for encoding and processing symbol structures using vector-derived transformation binding comprising: 
a plurality of binding subsystems that implement a vector-derived transformation binding operation [Neural networks performing a binding operation/function between vectors represented by groups of neurons. Eliasmith at section II, 1st paragraph; section III(A), 4th paragraph; Fig. 5], 
a plurality of unbinding subsystems that implement a vector-derived transformation unbinding operation [Neural networks performing an unbinding operation/function between vectors represented by groups of neurons. Eliasmith at section II, 1st paragraph; section III(A), 5th paragraph; Fig. 5],
at least one input symbol representation that propagates activity through said binding subsystem and said unbinding subsystem to produce high-dimensional vector representations of symbolic structures [An interface receives inputs (i.e. symbol representations) that propagate through the various systems (i.e. binding neural networks, unbinding neural networks, etc) to produce an output (i.e. high-dimensional vector representations of symbolic structures). See Eliasmith at section III(D); Fig. 10], and
wherein said binding and said unbinding subsystems are artificial neural networks implemented in network layers, and wherein each said network layer comprises a plurality of nonlinear components, and [The Neural Engineering Framework (NEF) is implemented using spiking neural networks having layers of neurons/nodes that compute functions on weighted inputs to provide an output, wherein the function is a nonlinear function. See Eliasmith at section II, 1st paragraph; section II(A), 1st paragraph; section II(B); section III(C), 4th paragraph], and wherein said symbolic structure corresponds to plurality of data structures and a plurality of human-interpretable data types [The symbolic structures correspond to structured representations (e.g. sentences) of human language data types (e.g. verb, object). See Eliasmith at section III, 1st paragraph; Section III(A), 1st paragraph].
Eliasmith doesn’t teach: a plurality of cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts; the least one input symbol representation propagates activity through said cleanup subsystems; and wherein said cleanup subsystems are artificial neural networks implemented in network layers, and wherein each said network layer comprises a plurality of nonlinear components, and each said nonlinear component is configured to generate an output in response to said input symbol, and wherein said output from each said nonlinear component is weighted by coupling weights of corresponding weighted couplings and weighted outputs are provided to coupled said network layers. In the same field of processing symbolic structures, Stewart teaches a plurality of cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts, wherein said cleanup subsystems are artificial neural networks implemented in network layers, and wherein each said network layer comprises a plurality of nonlinear components, and each said nonlinear component is configured to generate an output in response to said input symbol, and wherein said output from each said nonlinear component is weighted by coupling weights of corresponding weighted couplings and weighted outputs are provided to coupled said network layers [Cleanup memories comprising neural networks – having layers of  nodes (i.e. nonlinear components - are used to convert noisy input vectors to cleaned (i.e. uncorrupted) vectors. Stewart at section 2.3, 2nd paragraph; section 3]. Stewart teaches that this cleaning up, recognizing, of states is crucial for vector symbolic architectures (VSAs) because it is necessary for full neural implementations of symbolic reasoning. Therefore, it would have been obvious to modify the 

Regarding claim 2, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1, wherein said input symbol to the system are either discrete or continuous in time [The inputs include vision and auditory sensor inputs, which are continuous in nature.  See Eliasmith at section III(D); Fig. 10 & 11. Further, any input is either discrete or continuous in time and, therefore, the input is inherently discrete or continuous].

Regarding claim 3, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1, wherein said binding and said unbinding networks apply a constant binding or unbinding operation to a single input symbol representation [The separate components (e.g. binding and unbinding subsystems) apply one type of operation on its inputs and, thereby, applies constant operation on the input. Eliasmith at section III(D), 3rd paragraph].

Regarding claim 4, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1, wherein said binding and said unbinding networks apply a variable binding or unbinding operation determined by one input symbol representation to a second input symbol representation [The separate components (e.g. binding and unbinding subsystems) apply an operation on its inputs (i.e. a first and second input symbol representation) and, thereby, apply the operation variable upon the inputs. Eliasmith at section III(D), 3rd paragraph].

Regarding claim 5, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1, wherein said binding, said unbinding and said cleanup networks are implemented repeatedly, recursively, and/or sequentially to perform multiple steps of symbol processing [The various components (e.g. binding and unbinding subsystems) perform transformations and the results are routed to other components and in reverse, as directed by the action selection system. Eliasmith at section III(D), 1st – 3rd paragraphs; Fig. 10 and 11 captions. Therefore, the systems are implemented repeatedly, recursively, and sequentially].

Regarding claim 6, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1, wherein said nonlinear components are software simulations of neurons to generate spikes [The model, including the neuron functions (i.e. nonlinear components) are software simulations. See Eliasmith at section I, 1st and 2nd paragraphs].

Regarding claim 8, Eliasmith, as modified, teaches the method for encoding and processing symbol structures using vector-derived transformation binding of the said system of claim 1, wherein said method is comprised of the following steps: 
i. defining a plurality of said binding subsystems that implement a vector-derived transformation binding operation [The module/components (i.e. neural networks) performing the operations, including a binding operation (See claim 1 rejection above), are defined/specified. Eliasmith at section III(E); section II, 1st paragraph; section III(A), 4th paragraph; Fig. 5]. 
ii. defining a plurality of said unbinding subsystems that implement the approximate inverse of a vector-derived transformation binding operation [The module/components (i.e. neural networks) performing the operations, including an unbinding operation (See claim 1 rejection above), are defined/specified. Eliasmith at section III(E); section II, 1st paragraph; section III(A), 5th paragraph; Fig. 5]; 
iii. defining a plurality of said cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts [The module/components (i.e. neural networks) performing the operations, including a cleanup operation (See claim 1 rejection above), are defined/specified. Eliasmith at section III(E); Stewart at section 2.3, 2nd paragraph; section 3]; and, 
iv. defining at least one input symbol representation that propagates activity through the said binding subsystem, said unbinding subsystem, and said cleanup subsystems to produce high-dimensional vector representations of said symbolic structures [The module/components performing the operations are defined/specified, which includes the inputs (i.e. symbol representations) that propagate through the various systems (i.e. binding neural networks, unbinding neural networks, cleanup subsystems) to produce an output (i.e. high-dimensional vector representations of symbolic structures. See Eliasmith at section III(E); section III(D); Fig. 10].



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasmith in view of Stewart and, further, in view of Knight et al., “Efficient SpiNNaker Simulation of a Heteroassociative Memory Using the Neural Engineering Framework” (herein Knight).

Regarding claim 7, Eliasmith, as modified, teaches the system for encoding and processing symbol structures using vector-derived transformation binding according to claim 1. Eliasmith, as modified, doesn’t explicitly teach that said nonlinear components are implemented in special-purpose hardware further comprising neuromorphic computers. However, Eliasmith suggests that special-purpose neuromorphic computers could be used to more efficiently implement the system [See Eliasmith at section V, 3rd – 4th paragraphs]. In the same field of processing symbolic structures, Knight teaches implementing nonlinear components (i.e. neurons) of neural models (e.g. NEF, Spaun) in special-purpose hardware further comprising neuromorphic computers [Neural models (i.e. having neurons/nonlinear components) are implemented on the SpinNaker neuromorphic hardware. Knight at Abstract; Section III]. Knight teaches that this implementation reduces memory and compute costs association with simulation of models. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Eliasmith so that the nonlinear components are implemented in special-purpose hardware further comprising neuromorphic computers, as taught by Knight, in order to reduce memory and compute costs associated with the simulation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123